IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN SCOTT                                : No. 288 EAL 2014
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from the
                                          : Order of the Commonwealth Court
                                          :
CITY OF PHILADELPHIA, ZONING              :
BOARD OF ADJUSTMENT AND FT                :
HOLDINGS L.P.                             :
                                          :
                                          :
PETITION OF: FT HOLDINGS L.P.             :


                                       ORDER


PER CURIAM

      AND NOW, this 25th day of November, 2014, the Petition for Allowance of

Appeal is GRANTED. The issues, as stated by petitioner, are:



      (1)    Whether the Commonwealth Court erred when it held that FT Holdings’
             objection to standing was untimely and the issue of standing was waived
             where, pursuant to the Pennsylvania’s Supreme Court holding Spahn v.
             Zoning Bd. of Adjustment, 977 A.2d 1132 (Pa. 2009), standing to appear
             before the SBA is fundamentally different than standing to appeal a
             [Board] decision to the Court of Common Pleas and the issue of standing
             was, therefore, timely raised by FT Holding[s’] Motion to Quash.

      (2)    Whether, pursuant to the Pennsylvania’s Supreme Court’s holding in
             Spahn v. Zoning Bd. of Adjustment, 977 A.2d 1132 (Pa. 2009), John Scott
             lacks standing to appeal the decision of the Philadelphia Zoning Board of
             Adjustment and, as a result, the trial court properly dismissed his appeal
             with prejudice.